Title: The American Commissioners to Gentlemen at Nantes, 13 January 1779: résumé
From: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John
To: Gentlemen at Nantes


<Passy, January 13, 1779: We received yesterday your letter of the seventh and one from the comte de Vergennes, a copy of which is enclosed. We wrote his Excellency today requesting the convoy be sent to Nantes. We regret the convoy will not be able to go all the way to America, and hope it will continue beyond the Western Islands. We have answered every one of your letters on the day it was received, and forwarded to you all information from the Minister either on the same day or the following one. As for special privileges, no United States citizen is entitled to any not stipulated in the Treaty of Commerce, which has been published in every European newspaper. Nevertheless, we send, as you request, an authentic copy. The matter of duties is a delicate one; if you send a list of what you have paid, we shall try to settle the issue with the Minister. A little patience and perseverance in these matters will insure you and your posterity the right to trade freely the world over, instead of being slavishly bound to trade exclusively with one selfish nation.>
